[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT           FILED
                    ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 06-12475                  MARCH 16, 2007
                      ________________________           THOMAS K. KAHN
                                                             CLERK
                D. C. Docket No. 04-00059-CV-HLM-4

DUVALL CHEMICALS, INC.,
                                              Plaintiff-Appellant,

                                versus

OSTERMAN & COMPANY, INC.,
D.b.a. Osterman Trading,
                                              Defendant-Third-Party-
                                              Plaintiff-Cross-Claimant-
                                              Appellee.

SAXON FIBERS, LLC.,
                                              Defendant-Counter-Defendant-
                                              Appellee,

                                versus

G. ROSS ROGERS,
GERALD T. LEONARD,
                                          Third-Party-Defendants.
                      ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                   _________________________

                           (March 16, 2007)
Before BIRCH and PRYOR, Circuit Judges, and COVINGTON,* District Judge.

PER CURIAM:

       Duvall Chemicals, Inc., appeals the district court’s: (1) grant of Osterman &

Company, Inc.’s motions for summary judgment; (2) denial of Duvall’s motion for

summary judgment; and (3) denial of Duvall’s motion to amend. The Court

reviews de novo the denial or grant of a motion for summary judgment. Holloman

v. Mail-Well Corp., 443 F.3d 832, 836 (11th Cir. 2006). The denial of a motion to

amend is reviewed for abuse of discretion. Bryant v. Dupree, 252 F.3d 1161, 1163

(11th Cir. 2001). After careful review, we affirm.

       In a three-count complaint filed against Osterman, Duvall brought claims

for fraud and deceit (count I), attorney’s fees (count II), and punitive damages

(count III). Duvall’s claims stem from allegations that Osterman fraudulently

drew on a letter of credit.

       Osterman moved for summary judgment on counts I and III. Subsequent to

the filing of Osterman’s motions, Duvall moved to amend its complaint to include

a fourth claim. Additionally, Duvall moved for summary judgment on counts I

and II. As noted, the Court granted Osterman’s motions for summary judgment



      *
        The Honorable Virginia M. Hernandez Covington, United States District Judge for the
Middle District of Florida, sitting by designation.

                                             2
and denied Duvall’s motion for summary judgment and motion to amend.

      The motion to amend was filed after the deadline to amend prescribed in the

district court’s scheduling order, without any explanation for its tardiness.

Consequently, the Court cannot find that, in denying the motion to amend, the

district court abused its discretion. See Sosa v. Airprint Sys., Inc., 133 F.3d 1417,

1419 (11th Cir. 1998). Thus, the Court affirms the denial of the motion to amend.

      The Court also affirms the district court’s grant of Osterman’s motions for

summary judgment and denial of Duvall’s motion for summary judgment.

Duvall’s fraud and deceit claim fails as a matter of law because Duvall has not

established a triable issue of fact regarding the falsity of the representations that

Osterman made to Regions in drawing on the letter of credit. Duvall’s other two

claims were derivative of the fraud and deceit claim. As such, the district court’s

grant of summary judgment on those claims was also proper. For the foregoing

reasons, the district court’s grant of Osterman’s motions for summary judgment,

denial of Duvall’s motion for summary judgment, and denial of Duvall’s motion to

amend are all affirmed.

AFFIRMED.




                                           3